DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 33, drawn to an apparatus for detecting an emission light from a sample, and absorbance of a transillumination light by the sample, classified in G01N21/645.
II. Claim 34, drawn to a cuvette, the cuvette comprising: a fluorescent lanthanide cryptate dye solidified within a matrix, classified in G02B1/00.
The inventions are independent or distinct, each from the other because:
As discussed above.
During a telephone conversation with Joseph R. Snyder on 4/1/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1 – 33.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 34 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6 – 7, 10 – 20, 31, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/120006 A1 (cited in the IDS filed on 3/3/2020, which is the same as US 10,274,428 B2 (hereunder Ehring) which is applied to the rejection justification), and further in view of US 5,194,916 (hereunder Hayashi) and US 5,077,480 ( hereunder Traina).
With respect to independent claim 1, Ehring teaches in Fig. 3 an apparatus for detecting an emission light from a sample, and absorbance of a transillumination light by the sample, the apparatus comprising:
a first light source 4 configured to emit an excitation light having an excitation
wavelength;
a second light source 5 configured to transilluminate the sample with the transillumination light;
a second light detector 9 configured to detect the emission light and the transillumination light, but is silent with a first light detector configured to detect the excitation light; and
a dichroic mirror configured to (1) epi-illuminate the sample by reflecting at least a portion of the excitation light, (2) transmit at least a portion of the excitation light to the first light detector, (3) transmit at least a portion of the emission light to the second light detector, and (4) transmit at least a portion of the transillumination light to the second light detector.
In Fig. 2 Hayashi teaches a reference photometer 2 to monitor the excitation light and in Fig. 1 Ehring teaches a first light detector configured to detect the excitation light 24; and a dichroic mirror 22 configured to (1) epi-illuminate the sample 10  by reflecting at least a portion of the excitation light, (2) transmit at least a portion of the excitation light to the first light detector 24, (3) transmit at least a portion of the signal light 1 to the second light detector 26, and (4) transmit at least a portion of the transillumination light 1 to the second light detector. In view of these, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Ehring in order to calibrate KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claims 6 and 7, Traina teaches in Fig. 1 wherein the dichroic mirror is configured at substantially a 45-degree angle relative to a line comprising the sample and a portion of the first light source and wherein the dichroic mirror is configured to reflect at least a portion of the excitation light from the first light source at substantially a 90-degree angle.
With respect to dependent claim 10, when modified by Hayashi and Traina Ehring teaches a band pass filter 8; see column 6, line 36 disposed between the second light detector and the dichroic mirror.
With respect to dependent claim 11, Ehring teaches in column 6, line 20 wherein the band pass filter allows only visible light having a wavelength ranging from 390 nm to 700 nm to pass to the second light detector.
With respect to dependent claims 12 – 13, when modified by Hayashi and Traina Ehring teaches wherein the emission light transmitted through the dichroic mirror passes through the band pass filter and is focused on the second light detector and wherein the transillumination light transmitted through the dichroic mirror passes through the band pass filter and is focused on the second light detector.
With respect to dependent claim 14, in column 6, lines 42 – 47 Ehring teaches a filter wheel. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Ehring modified by Hayashi and KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 15, since Ehring teaches a filter wheel, having the limitation of “wherein the band pass is a first band pass filter, and wherein the filter wheel further holds one or more additional band pass filters” is within the ordinary skilled art as an optical engineering to choose desired band widths.
With respect to dependent claim 16, Ehring teaches in column 4, line 39 wherein the second light detector is a silicon photomultiplier detector.
With respect to dependent claim 17, Ehring teaches in column 4, line 38 wherein the first light detector is a photodiode. Therefore, when modified by Hayashi and Traina the limitation of claim 17 would be met by the teaching of Ehring modified by Hayashi and Traina. 
With respect to dependent claim 18, Ehring teaches  wherein the excitation light has a wavelength within the ultraviolet wavelength range in column 3, line 46.
With respect to dependent claim 19, because of column 3, lines 36 – 41 in Ehring the limitation of “wherein the transillumination light has a wavelength within the visible wavelength range” is within the ordinary skilled art. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 20, Ehring teaches wherein the second light source comprises a first light emitting diode (LED) in column 3, line 46 configured to in column 3, line 39  configured to emit a second light.
With respect to dependent claim 31, Ehring is silent with wherein the sample comprises whole blood, plasma, serum, red blood cells, or white blood cells. However, the limitation of claim 31 is well-known in order to characterize desired samples. It is noted that samples cannot carry any patentability unless they are invented.
With respect to dependent claim 33, Ehring modified by Hayashi and Traina teaches a system for detecting an emission light from a sample, and absorbance of transillumination light by the sample, the system comprising: the apparatus of claim 1; at least one processor 16; and a memory 16 should have a memory operatively coupled with the at least one processor.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehring modified by Hayashi and Traina, and further in view of US 2015/0090900 A1 (hereunder Banks).
With respect to dependent claim 2, the teaching of Ehring modified by Hayashi and Traina has been discussed above. Ehring is silent with an emission temperature sensor configured to detect the temperature of the second light detector.
	In paragraph [0094] Banks teaches a temperature sensor to monitor temperature effects on fluorescence. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Ehring modified by Hayashi and Traina in order to correct for temperature effects on fluorescence. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehring modified by Hayashi and Traina, and further in view of US 2018/0328835 A1 (hereunder Bauer).
With respect to dependent claim 3, the teaching of Ehring modified by Hayashi and Traina has been discussed above. Ehring is silent with an excitation temperature sensor configured to detect the temperature of the first light detector.
	In paragraph [0177] Bauer teaches a temperature sensor to monitor the temperature of excitation device. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Ehring modified by Hayashi and Traina in order to account any temperature dependent variant in measuring fluorescence and absorbance. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claims 4 – 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehring modified by Hayashi and Traina, and further in view of US 2007/0035819 A1 (hereunder Bahatt).
With respect to dependent claim 4, the teaching of Ehring modified by Hayashi and Traina has been discussed above. Ehring is silent with a sample temperature sensor configured to detect the temperature of the sample.
paragraph [0096] Bahatt teaches measuring the temperature of samples. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Ehring modified by Hayashi and Traina in order to account any temperature dependent variant in measuring fluorescence and absorbance. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 5, since the temperature sensor in claim 4 is known, the limitation of “wherein the sample temperature sensor is located substantially orthogonal to a line comprising the sample and a portion of the dichroic mirror” is determined to be within the ordinary skilled art as an engineering design choice.
Claims 8 – 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehring modified by Hayashi and Traina, and further in view of US 2011/0226962  A1 (hereunder Boudreau).
With respect to dependent claim 8, the teaching of Ehring modified by Hayashi and Traina has been discussed above. Ehring is silent with an excitation objective lens between the dichroic mirror and the sample.
In Fig. 1 Boudreau teaches an excitation objective lens between the dichroic mirror and the sample. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Ehring modified by Hayashi and Traina in order to focus desired light. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known 
With respect to dependent claim 9, in Fig. 1 Boudreau teaches wherein the excitation objective lens is configured to focus the excitation light onto the sample.
Claims 21 – 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehring modified by Hayashi and Traina, and further in view of US 2014/0296666 A1 (hereunder Rabinovitz).
With respect to dependent claim 21, the teaching of Ehring modified by Hayashi and Traina has been discussed above. Ehring is silent with wherein the second light source comprises more than two light emitting diodes. 
In paragraph [0353] Rabinovitz teaches more than two LEDs. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Ehring modified by Hayashi and Traina in order to have desired wavelengths as a light source. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 22, in paragraph [0353] Rabinovitz teaches wherein each one of the more than two light emitting diodes has a dominant emission wavelength that is different from the dominant emission wavelength of the other of the more than two light emitting diodes.

Claims 23 – 24 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehring modified by Hayashi and Traina, and further in view of US 2013/0210067 A1 (hereunder Chandrapati).
With respect to dependent claim 23, the teaching of Ehring modified by Hayashi and Traina has been discussed above. Ehring is silent with a cuvette holding the sample.
In paragraph [0099], Chandrapati teaches cuvette. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Ehring modified by Hayashi and Traina in order to provide a desired sample in a known sample cell. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 24, Chandrapati  teaches in paragraph [0013] an instrument housing. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of  Ehring modified by Hayashi and Traina and Chandrapati in order to have “wherein the first light source the second light source, the first light detector, the second light detector, and the dichroic mirror are each within the instrument housing” as an analysis system by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 32, Ehring modified by Hayashi, Traina, and Chandrapati teaches a method for detecting an emission light from a sample, .
Claims 25 – 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehring modified by Hayashi, Traina, and Chandrapati, and further in view of US 2002/0045272 A1 (hereunder McDevitt).
With respect to dependent claim 25, the teaching of Ehring modified by Hayashi, Traina, and Chandrapati has been discussed above. Ehring is silent with a barcode reader.
	In paragraph [0573] McDevitt teaches a bar code reader. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Ehring modified by Hayashi, Traina, and Chandrapati in order to identify desired samples or the like. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 26, when modified by Chandrapati, Ehring modified by Hayashi, Traina, Chandrapati, and McDevitt teaches wherein the barcode 
With respect to dependent claim 27, since a barcode reader is known, the limitation of “wherein the barcode reader is external to the instrument housing” is within the ordinary skilled art as an engineering design choice.
Claims 28 – 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehring modified by Hayashi, Traina, and Chandrapati, and further in view of US 2006/0041385 A1 (hereunder Bauer).
With respect to dependent claims 28 – 29, the teaching of Ehring modified by Hayashi, Traina, and Chandrapati has been discussed above. Ehring is silent with
a printer module within the instrument housing and a touchscreen mounted to an external surface of the housing.
	In paragraph [0032] Bauer teaches touch screen and printer. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Ehring modified by Hayashi, Traina, and Chandrapati in order to fabricate desired compact analysis system as an engineering design choice. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Claim 30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehring modified by Hayashi and Traina, and further in view of US 2005/0231966 A1 (hereunder Ostler).
With respect to dependent claim 30, the teaching of Ehring modified by Hayashi and Traina has been discussed above. Ehring is silent with wherein at least 
	In paragraph [0011] Ostler teaches LED modules mounted in heat sink covered by a cover or plastic dome. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Ehring modified by Hayashi and Traina in order to cool down desired light source by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        4/1/2021